                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF LOUISIANA
                       LAFAYETTE DIVISION


Dupree                                           Civil Action No. 6:19-00734

Versus                                                 Judge Michael J Juneau

Mercedes-Benz USA LLC et al                Magistrate Judge Carol B Whitehurst

                                 JUDGMENT

     After an independent review of the record, for the reasons contained in the

Report and Recommendation of the Magistrate Judge filed previously herein,

noting the absence objections thereto, and concurring with the Magistrate Judge’s

findings under the applicable law;

     IT IS ORDERED that the Motion To Dismiss pursuant to Rule 12(b)(2) and

Rule 12(b)(6) filed by defendant, Mercedes-Benz U.S.A, L.L.C [Rec. Doc. 20] is

GRANTED IN PART AND DENIED IN PART AS MOOT and this matter is

DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction.

     THUS DONE AND SIGNED this 16th day of January, 2020.


                                         ________________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
